


109 HR 5703 IH: To amend the Internal Revenue Code of 1986 to provide a

U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5703
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2006
			Mr. Meehan introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit for the purchase of qualified flexible fuel motor vehicles, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Green
			 Vehicles Promotion Act of 2006.
		2.Qualified flexible
			 fuel motor vehicle credit
			(a)In
			 generalSection 30B of the Internal Revenue Code of 1986
			 (relating to alternative motor vehicle credit) is amended—
				(1)in subsection (a)
			 by striking and at the end of paragraph (3), by striking the
			 period and inserting , and at the end of paragraph (4), and by
			 adding at the end the following new paragraph:
					
						(5)the qualified
				flexible fuel motor vehicle credit determined under subsection
				(f).
						,
				and
				(2)by redesignating
			 subsections (f), (g), (h), (i), and (j) as subsections (g), (h), (i), (j), and
			 (k), respectively, and by inserting after subsection (e) the following new
			 subsection:
					
						(f)Qualified
				flexible fuel motor vehicle credit
							(1)Allowance of
				creditFor purposes of subsection (a), the qualified flexible
				fuel motor vehicle credit determined under this subsection for the taxable year
				is an amount equal to the sum of—
								(A)$100 for each qualified flexible fuel motor
				vehicle placed in service by the taxpayer during the taxable year that is not a
				new qualified hybrid motor vehicle (as described in subsection (d)(3)),
				plus
								(B)$200 for each qualified flexible fuel motor
				vehicle placed in service by the taxpayer during the taxable year that is a new
				qualified hybrid motor vehicle (as described in subsection (d)(3)).
								(2)Qualified
				flexible fuel motor vehicleFor purposes of this subsection—
								(A)In
				generalThe term qualified flexible fuel motor
				vehicle means a motor vehicle that meets the requirements of
				subparagraph (B) and is designed so that the vehicle is propelled by an engine
				which can use as a fuel a gasoline mixture of which 85 percent (or another
				percentage of not less than 70 percent, as the Secretary may determine, by
				rule, to provide for requirements relating to cold start, safety, or vehicle
				functions) of the volume of consists of ethanol.
								(B)Other
				requirementsA vehicle meets the requirements of this paragraph
				if—
									(i)the original use
				of the vehicle commences with the taxpayer,
									(ii)the vehicle is
				acquired for use or lease by the taxpayer and not for resale, and
									(iii)the vehicle is
				made by a manufacturer in the United
				States.
									.
				(b)TerminationSubsection
			 (k) of section 30B of such Code (as redesignated by subsection (a)) is amended
			 by striking and at the end of paragraph (3), by striking the
			 period and inserting , and at the end of paragraph (4), and by
			 adding at the end the following new paragraph:
				
					(5)in the case of a
				qualified flexible fuel motor vehicle (as described in subsection (f)(2)),
				December 31,
				2010.
					.
			(c)Conforming
			 amendments
				(1)Paragraph (4) of
			 section 30B(i) of such Code (as redesignated by subsection (a)) is amended by
			 striking subsection (g) and inserting subsection
			 (h).
				(2)Paragraph (6) of
			 section 30B(i) of such Code (as redesignated by subsection (a)) is amended by
			 striking subsection (g) each place it appears and inserting
			 subsection (h).
				(3)Paragraph (25) of
			 section 38(b) of such Code is amended by striking section
			 30B(g)(1) and inserting section 30B(h)(1).
				(4)Paragraph (3) of
			 section 55(c) of such Code is amended by striking 30B(g)(2) and
			 inserting 30B(h)(2).
				(5)Paragraph (36) of
			 section 1016(a) of such Code is amended by striking section
			 30B(h)(4) and inserting section 30B(i)(4).
				(6)Subsection (m) of
			 section 6501 of such Code is amended by striking 30B(h)(9) and
			 inserting 30B(i)(9).
				(d)Effective
			 dateThe amendments made by this section shall apply to purchases
			 made after the date of the enactment of this Act, in taxable years ending after
			 such date.
			3.Credit for
			 conversion of motor vehicle to qualified flexible fuel motor vehicle
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:
				
					25E.Credit for
				conversion of motor vehicle to qualified flexible fuel motor vehicle
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 100 percent of the qualified flexible fuel motor vehicle conversion
				expenditures made by the taxpayer during the taxable year.
						(b)Maximum
				creditThe credit allowed under subsection (a) for any taxable
				year shall not exceed $500.
						(c)Qualified
				flexible fuel motor vehicle conversion expenditureFor
				purposes of this section—
							(1)In
				generalThe term qualified flexible fuel motor vehicle
				conversion expenditure means any expenditure directly related to the
				process of converting a motor vehicle owned by a taxpayer to a motor vehicle
				that meets the qualified flexible fuel motor vehicle requirement described in
				paragraph (2).
							(2)Qualified
				flexible fuel motor vehicle requirementA vehicle meets the qualified flexible fuel
				motor vehicle requirements described in this paragraph if the vehicle is
				propelled by an engine which can use as a fuel a gasoline mixture of which 85
				percent (or another percentage of not less than 70 percent, as the Secretary
				may determine, by rule, to provide for requirements relating to cold start,
				safety, or vehicle functions) of the volume of consists of ethanol.
							(3)Motor
				vehicleThe term motor vehicle means any vehicle
				which is manufactured primarily for use on public streets, roads, and highways
				(not including a vehicle operated exclusively on a rail or rails) and which has
				at least 4 wheels.
							(d)TerminationThe
				credit allowed under this section shall not apply to expenditures made after
				December 31,
				2010.
						.
			(b)Conforming
			 amendmentThe table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
				
					
						Sec. 25E. Credit for conversion of motor
				vehicle to qualified flexible fuel motor
				vehicle.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures made after December 31, 2006, in taxable years ending after such
			 date.
			4.Use of CAFE
			 penalties to build alternative fueling infrastructureSection 32912 of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(e)Alternative
				Fueling Infrastructure Grant Program
					(1)Trust
				fund(A)There
				is established in the Treasury of the United States a trust fund, to be known
				as the Alternative Fueling Infrastructure Trust Fund (referred to in this
				subsection as the Trust Fund), consisting of such amounts as are
				deposited into the Trust Fund under subparagraph (B) and any interest earned on
				investment of amounts in the Trust Fund.
						(B)The Secretary of Transportation shall
				remit 90 percent of the amount collected in civil penalties under this section
				to the Trust Fund.
						(2)Establishment of
				Grant ProgramThe Secretary of Energy shall obligate such sums as
				are available in the Trust Fund to establish a grant program to increase the
				number of locations at which consumers may purchase alternative fuels.
					(3)Grant
				recipients
						(A)Allocation to
				corporate and nonprofit entitiesThe Secretary of Energy may allocate from
				the Trust Fund such sums as the Secretary considers appropriate to corporations
				(including nonprofit corporations) with demonstrated experience in the
				administration of grant funding for the purpose of making alternative fueling
				infrastructure grants to owners and operators of fueling stations. The
				Secretary of Energy may allocate funds only to a corporation that agrees to
				provide $1 of non-Federal contributions for every $3 of Federal funding
				received under this subparagraph. In no case may administrative expenses exceed
				5 percent of any total allocation that may be provided. Allocations under this
				paragraph may be made only for specific types of alternative fuels that can be
				used in at least 50,000 automobiles produced in the United States in the prior
				automobile production year.
						(B)ConsiderationsIn making allocations to corporate and
				nonprofit entities for alternative fueling infrastructure awards under
				subparagraph (A), the Secretary shall—
							(i)consider the number
				of automobiles produced for sale in the preceding production year capable of
				using each specific type of alternative fuel; and
							(ii)identify 1 primary entity per alternative
				fuel capable of implementing a national deployment program and providing
				technical and marketing assistance.
							(C)Direct Grants to
				fueling station owners and operatorsThe Secretary of Energy may award grants
				directly to owners and operators of fueling stations for the purpose of
				installing alternative fuel infrastructure for specific types of alternative
				fuels that can be used in not fewer than 50,000 automobiles produced in the
				United States in the prior automobile production year.
						(D)Grant
				recipientsA recipient of an
				allocation under subparagraph (A) and the Secretary of Energy under
				subparagraph (C) shall award grants to owners and operators of fueling stations
				in an amount not greater than $150,000 per site or $500,000 per entity. A
				recipient of a grant under this paragraph shall agree to provide $1 of
				non-Federal contributions for every $3 of grant funds received under this
				paragraph. In no case may administrative expenses exceed 3 percent of any grant
				that may be provided. Recipients of grants shall be selected on a formal, open,
				and competitive basis, based on—
							(i)the
				public demand for each alternative fuel in a particular county based on state
				registration records showing the number of automobiles that can be operated
				with alternative fuel;
							(ii)the opportunity
				to create or expand corridors of alternative fuel stations along interstate or
				State highways; and
							(iii)the opportunity to increase economic
				activity in economically-depressed communities.
							(E)Technical and
				marketing assistanceA recipient of an allocation under
				subparagraph (A) shall provide technical and marketing assistance to recipients
				of grant awards, including point of sale and labeling materials.
						(4)Use of
				funds(A)Grant funds received
				under this subsection may be used to—
							(i)construct new facilities to
				dispense alternative fuels;
							(ii)purchase equipment to upgrade,
				expand, or otherwise improve existing alternative fuel facilities;
							(iii)purchase equipment or pay for
				specific turnkey fueling services by alternative fuel providers; or
							(iv)assist with marketing, point of
				sale materials, including labeling materials and any other efforts to promote
				the availability of alternative fuels.
							(5)Operation of
				alternative fuel stationsFacilities constructed or upgraded with
				grant funds received under this subsection shall—
						(A)provide
				alternative fuel available to the public for a period of not less than 4
				years;
						(B)establish a
				marketing plan to advance the sale and use of alternative fuels;
						(C)prominently
				display the price of alternative fuel on the marquee and in the station;
						(D)provide point of
				sale materials on alternative fuel;
						(E)clearly label the
				dispenser with consistent materials;
						(F)price the
				alternative fuel at the same margin that is received for unleaded gasoline;
				and
						(G)support and use
				all available tax incentives to reduce the cost of the alternative fuel to the
				lowest possible retail price.
						(6)Notification
				requirements(A)Not later than the date
				on which each alternative fuel station begins to offer alternative fuel to the
				public, the grant recipient that used grant funds to construct such station
				shall notify the Secretary of Energy of such opening. The Secretary of Energy
				shall add each new alternative fuel station to the alternative fuel station
				locator on its Website when it receives notification under this
				subparagraph.
						(B)Not later than 6 months after the
				receipt of a grant award under this subsection, and every 6 months thereafter,
				each grant recipient shall submit a report to the Secretary of Energy that
				describes—
							(i)the status of each alternative fuel
				station constructed with grant funds received under this subsection;
							(ii)the amount of alternative fuel
				dispensed at each station during the preceding 6-month period; and
							(iii)the average price per gallon of
				the alternative fuel sold at each station during the preceding 6-month
				period.
							(7)Alternative fuel
				definedFor the purposes of this subsection, the term
				alternative fuel means—
						(A)any fuel of which
				at least 85 percent (or such percentage, but not less than 70 percent, as
				determined by the Secretary, by rule, to provide for requirements relating to
				cold start, safety, or automobile functions) of the volume consists of ethanol,
				liquefied petroleum gas, or hydrogen; or
						(B)any mixture of
				biodiesel and diesel fuel determined without regard to any use of kerosene that
				contains at least 20 percent
				biodiesel.
						.
		
